Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 1 of 24




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

 Civil Action No. 1:20-cv-01932-RBJ

 CHRISTINE HEATHERMAN and
 TERRY WEAVER,

        Plaintiffs,

 v.

 ETHICON, INC., and
 JOHNSON & JOHNSON,

        Defendants.


                                                ORDER



        This matter is before the Court on defendants’ motion to exclude certain opinions of

 Robert Brian Raybon, M.D., offered by plaintiff as an expert. For the reasons discussed below,

 defendants’ motion is GRANTED in part and DENIED in part.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

        This case has a long and tortured history. It was filed in 2012 and merged with hundreds

 of other similar cases in multi-district litigation for the purpose of resolving pre-trial matters.

 ECF No. 1; see also ECF No. 13. Until earlier this year the case was before the Honorable Judge

 Joseph R. Goodwin of Southern District of West Virginia. The case was then transferred to the

 District of Colorado on July 1, 2020. ECF No. 68; ECF No. 82.




                                                    1
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 2 of 24




        The plaintiffs in this case are Ms. Christine Heatherman, the injured party, and Mr. Terry

 Weaver, her spouse. ECF No. 1 at 1. Defendants are two corporations, Ethicon, Inc. and

 Johnson & Johnson (collectively referred to as “Ethicon”). Id. The motion before the Court

 involves an expert offered on behalf of Ms. Heatherman. Defendants challenge the reliability

 and relevance of certain opinions of that expert. I briefly summarize the background facts and

 procedural history in order to provide context for defendants’ Daubert motion [ECF No. 40].

        Ms. Heatherman is a resident of Colorado and has been since the start of these

 proceedings. ECF No. 22 at 2. For years she suffered from a devastating array of health issues,

 including cancer, seizure disorder, pelvic prolapse, and other gynecological problems. See e.g.

 ECF 66-2 at 2; ECF No. 43-2 at 6. In 2002 she had a tension-free vaginal tape (“TVT”) sling

 implanted in order to treat stress urinary incontinence. Id. Susan E. Peck, MD was the

 implanting physician. Id. Ms. Heatherman suffered various injuries that she attributed to the

 mesh implant, including vaginal pain, vaginal scarring, inability to have sexual relations and pain

 during sex (dyspareunia), pain while sitting, inability to sit in a car for more than twenty minutes,

 general chronic pelvic pain and vaginal pain, and emotional stress. ECF No. 22 at 7. She had

 portions of the mesh product removed between 2004 and 2015 by Dr. Kenneth Petri and Dr.

 Terry Dunn. Id. at 6.

        The TVT sling is a product of defendant Ethicon, one of its multiple “pelvic mesh

 implants.” ECF No. 1 at 3. The TVT is the basis for this litigation. Ms. Heatherman filed suit in

 2012 after suspecting that the TVT product was causing her new, painful health problems. ECF

 No. 22 at 7. She brings the following claims relevant to this motion: negligence; manufacturing

 defect; failure to warn; defective product; and design defect. ECF No. 1 at 4–5.


                                                  2
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 3 of 24




        The parties have fought extensively over virtually every expert proposed by either side

 throughout this litigation. See e.g. ECF Nos. 70–81. Though the Southern District of West

 Virginia Court resolved most of these issues, a few remained after the transfer. At issue here is

 the anticipated testimony of Robert Brian Raybon, MD, who is offered by Ms. Heatherman as an

 expert on urogynecology. ECF. 43-2; ECF 43-4 at 2. At plaintiff’s request Dr. Raybon

 produced a report (“Case Specific Rule 26 Expert Report of Brian Raybon, M.D.”) that outlines

 his background and draws conclusions about whether Ms. Heatherman’s health problems are

 related to Ethicon’s TVT implant. ECF No. 43-2. On October 23, 2017 defendants filed a

 motion to exclude certain expert opinions of Dr. Raybon. ECF. No. 41. Defendants challenge

 four opinions from Dr. Raybon’s report. Id. Plaintiff filed a response on November 6, 2017.

 ECF No. 43. This Court held a Daubert hearing on September 4, 2020 on the relevance and

 reliability of Dr. Raybon’s challenged opinions. See ECF Nos. 104–105. The Court heard

 arguments from both parties and relies on those arguments as part of the basis for this Order.

                   II. STANDARDS GOVERNING EXPERT TESTIMONY

        Under Rule 702 of the Federal Rules of Evidence, a qualified expert may provide opinion

 testimony if his specialized knowledge would assist the jury. Put another way, the evidence

 must be both relevant and reliable. Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

 579, 589 (1993). Expert opinions are relevant if they would “help the trier of fact to understand

 the evidence or to determine a fact in issue.” FED. R. EVID. 702; see also Daubert, 509 U.S. at

 591. They are reliable if, in addition to the expert being qualified, his opinions are “scientifically

 valid” and based on “reasoning or methodology [that] properly can be applied to the facts in

 issue.” Daubert, 509 U.S. at 593.


                                                   3
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 4 of 24




        The proponent of expert testimony has the burden to show that the testimony is

 admissible. United States v. Nacchio, 555 F.3d 1234, 1241 (10th Cir. 2009). The trial court

 plays a “gatekeeping” role. It must assess the “reasoning and methodology underlying the

 expert’s opinion” and must ultimately determine “whether it is scientifically valid and applicable

 to a particular set of facts.” Goebel v. Denver and Rio Grande Western R.R. Co., 215 F.3d 1083,

 1087 (10th Cir. 2000). To be admissible “an inference or assertion must be derived by the

 scientific method . . . [and] must be supported by appropriate validation—i.e. ‘good grounds,’

 based on what is known.” Id. at 991 (citing Daubert, 509 U.S. at 590).

        However, the trial court has discretion as to how to perform this gatekeeping function.

 Id. It is not a role that emphasizes exclusion of expert testimony. Judge Kane aptly summarized

 the thrust of Daubert in interpreting and applying Rule 702:

        A key but sometimes forgotten principle of Rule 702 and Daubert is that Rule
        702, both before and after Daubert, was intended to relax traditional barriers to
        admission of expert opinion testimony. Accordingly, courts are in agreement that
        Rule 702 mandates a liberal standard for the admissibility of expert testimony. As
        the Advisory Committee to the 2000 amendments to Rule 702 noted with
        apparent approval, “[a] review of the caselaw after Daubert shows that the
        rejection of expert testimony is the exception rather than the rule.”

 Cook v. Rockwell Int’l Corp., 580 F. Supp. 2d 1071, 1082 (D. Colo. 2006) (citations omitted).

        If a court deems expert testimony relevant and reliable, further challenges to that

 testimony should be directed to its weight, not its admissibility. The challenging party has many

 tools at its disposal even if the testimony is admitted. “Vigorous cross-examination, presentation

 of contrary evidence, and careful instruction on the burden of proof are the traditional and

 appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

                                          III. ANALYSIS


                                                  4
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 5 of 24




        Dr. Raybon is a board-certified physician in gynecology and female pelvic medicine and

 reconstructive surgery. ECF No. 43-1 at 3. He has bachelor’s degrees in Chemistry and

 Chemical Engineering from North Carolina State University and a medical degree from the

 University of North Carolina at Chapel Hill. He completed his medical residency at Emory

 University in Gynecology and Obstetrics. Id. at 2. Dr. Raybon works in private practice in

 Georgia and was appointed to be Clinical Assistant Professor at the Medical College of Georgia

 three years ago. Id.; ECF No. 43-2 at 3. He helped develop mesh slings for companies and

 institutions such as CR Bard and American Medical Systems. ECF No. 43-2 at 3. He has also

 implanted and removed hundreds of mesh slings during his career. Id.

        Defendants challenge four opinions from Dr. Raybon’s report. I address each of these

 challenged opinions in turn.

        A. Conclusion about the cause of plaintiff’s ailments

        The first opinion defendants challenge is Dr. Raybon’s conclusion that TVT is the cause

 of Ms. Heatherman’s vaginal pain, dyspareunia, pelvic pain, and erosion. Dr. Raybon’s report

 concludes “it is my opinion to a reasonable degree of medical probability that the cause of

 chronic vaginal pain, dyspareunia, worsening pelvic pain, and vaginal mesh erosion suffered by

 Ms. Heatherman is the direct result of the implanted Gynecare TVT mesh product produced by

 Ethicon.” ECF No. 43-2 at 8. Defendants challenge this conclusion on the basis that Dr. Raybon

 did not perform a reliable differential diagnosis because he failed to consider and rule out

 potential other causes of these injuries. ECF No. 41 at 2. Defendants essentially argue that Dr.

 Raybon’s methodology—his differential diagnosis—was done improperly. This a reliability

 challenge under Rule 702(c–d).


                                                  5
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 6 of 24




        A brief overview of injury causation for purposes of tort litigation is helpful here. The

 Tenth Circuit in Norris held that for products liability cases, “plaintiffs must show both general

 and specific causation. . . . General causation is whether a substance is capable of causing a

 particular injury or condition in the general population and specific causation is whether a

 substance caused a particular individual’s injury.” Norris v. Baxter Healthcare Corp., 397 F.3d

 878, 881 (10th Cir. 2005). This court has articulated the Norris standard as a three-part test that

 requires first, determining general causation; second, determining whether there is a temporal

 relationship between the plaintiff’s injury and the alleged cause; and third, performing the

 differential diagnosis. Etherton v. Owners Ins. Co., 35 F. Supp. 3d 1360, 1367–69 (D. Colo.

 2014), aff'd, 829 F.3d 1209 (10th Cir. 2016); see also Dillon v. Auto-owners Ins. Co., No. 14-

 CV-00246-LTB-MJW, 2016 WL 943775, at *4 (D. Colo. Mar. 14, 2016).

        The Tenth Circuit and this court have often found differential diagnoses a reliable basis

 for expert testimony in the past. See e.g. id.; Bitler v. A.O. Smith Corp., 400 F.3d 1227, 1236–38

 (10th Cir. 2005). However,

    Calling something a ‘differential diagnosis’ . . . does not by itself answer the reliability
    question but prompts three more: (1) Did the expert make an accurate diagnosis of the nature
    of the disease? (2) Did the expert reliably rule in the possible causes of it? (3) Did the expert
    reliably rule out the rejected causes? If the court answers ‘no’ to any of these questions, the
    court must exclude the ultimate conclusion reached.

 Huerta v. BioScrip Pharmacy Servs., Inc., 429 F. App’x 768, 773 (10th Cir. 2011) (citing Pluck

 v. BP Oil Pipeline Co., 640 F.3d 671, 678–79 (6th Cir. 2011)). A differential diagnosis is

 reliable if the physician follows a standard and accepted methodology in arriving at the

 diagnosis; adequately explains why the patient might not exhibit every symptom of a certain

 condition; and adequately considers and rules out some alternative explanations even if he does


                                                  6
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 7 of 24




 not rule out every single one. Goebel v. Denver & Rio Grande W. R. Co., 346 F.3d 987, 999

 (10th Cir. 2003).

        I find Dr. Raybon’s differential diagnosis sufficiently reliable to admit his opinion. Dr.

 Raybon identifies the specific injuries that Ms. Heatherman experienced that were relevant to his

 diagnosis. ECF No. 43-2 at 6. He discusses the problems that mesh in the vagina can cause

 based on his experience treating patients with and without mesh, educating physicians on

 prolapse surgery and mesh use, and reviewing mesh complication literature. Id. at 7. Based on

 his knowledge and experience he ruled in the TVT mesh implant as a possible cause of Ms.

 Heatherman’s conditions. He concluded it could have caused them, particularly given his review

 of patients with similar complications that were caused by the same mesh implant. Id. Dr.

 Raybon then ruled out other potential causes based on a review of her many pre-existing

 conditions. Id. at 6–7. His opinion was based on reviewing Ms. Heatherman’s medical history,

 including records from Dr. Peck, Dr. Petri, and Dr. Dunn. Id. at 5–6. He concluded that Ms.

 Heatherman’s relevant health problems “would not present so severely” if caused by her prior

 medical conditions. He also noted that her mesh tenderness, scarring, and severe penetrating

 pain during sex presented after her “first surgeries” to implant mesh, and that her sexual

 intercourse-related complaints improved after “multiple mesh revisions.” Id. at 7–8.

        Defendants argue that Dr. Raybon’s differential diagnosis is unreliable because he failed

 to review the testimony of either Dr. Peck, who implanted the TVT, or of Dr. Dunn, who

 performed surgery on Ms. Heatherman after a prolapse. ECF No. 41 at 7. But Dr. Raybon stated

 in his report that he reviewed information from both physicians. ECF No. 43-2 at 5. The law




                                                  7
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 8 of 24




 does not require that Dr. Raybon base his differential diagnosis on these doctors’ litigation

 testimony instead of their actual records.

          Dr. Raybon’s methodology is also flawed, defendants assert, because he did not himself

 conduct a physical examination of Ms. Heatherman. ECF No. 41 at 7. Defendants cite no law

 suggesting that this is necessary for a reliable differential diagnosis. In fact, the Tenth Circuit

 has found reliable a differential diagnosis by a doctor who did not himself conduct a patient’s

 physical exams but who examined the patient’s medical records, diagnostic testing, past

 examinations by other providers. Etherton v. Owners Ins. Co., 829 F.3d 1209, 1221 (10th Cir.

 2016).

          Finally, defendants take issue with Dr. Raybon’s failure to consider and rule out the two

 other medical procedures Ms. Heatherman underwent at the same time as her TVT implant

 surgery on August 13, 2002. ECF No. 41 at 8. According to defendants “Dr. Raybon relies

 heavily on the timing of the supposed onset” of Ms. Heatherman’s symptoms by comparing them

 before and after the 2002 surgery. Id. at 8. These other procedures—anterior and posterior

 prolapse repair—are potential causes of Ms. Heatherman’s health issues that Dr. Raybon did not

 account for in his differential diagnosis.

          With respect to timing “an expert may consider temporal connection as one factor in

 assessing causation so long as it is not the sole factor relied upon.” Etherton, F. Supp. 3d at 1369

 (citing Goebel, 346 F.3d at 999). Timing was not the only factor Dr. Raybon considered. He

 also mentioned the severity of Ms. Heatherman’s conditions and the presentation of mesh

 tenderness and scarring, among other factors, in coming to his conclusion. ECF No. 43-2 at 7.

 As for the alternative surgical procedures, a “[d]ifferential diagnosis can be admissible even if


                                                   8
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 9 of 24




 the expert does not ‘explicitly rule out’ every possible alternative cause.” Murphy-Sims v.

 Owners Ins. Co., No. 16-CV-0759-CMA-MLC, 2018 WL 8838811, at *6 (D. Colo. Feb. 27,

 2018) (citing Goebel, 346 F.3d at 999). Rule 702 does not require an expert to categorically

 exclude every single alternative. Etherton, 829 F.3d at 1222. As a result, Dr. Raybon’s opinion

 that the TVT implant caused Ms. Heatherman’s health conditions is not inadmissible simply

 because he failed to address the two other procedures she received in August 2002.

        This does not mean defendants are without recourse as to the accuracy of Dr. Raybon’s

 conclusion, however. When several possible causes of a condition are not eliminated in a

 differential diagnosis, this goes to the accuracy of the conclusion and not the soundness of the

 methodology. Murphy-Sims, 2018 WL 8838811, at *7 (citing Jahn v. Equine Servs., PSC, 233

 F.3d 382, 390 (6th Cir. 2000)). Defendants are free to attack the weaknesses they perceive in Dr.

 Raybon’s differential diagnosis and his conclusion through “cross examination, rebuttal expert

 testimony, and presentation of contrary evidence.” Id.

        Defendants’ motion to exclude Dr. Raybon’s opinion that TVT caused plaintiff’s

 complications, based on his differential diagnosis, is DENIED.

        B. Opinions about potential complications from mesh

        Defendants next challenge what they call Dr. Raybon’s “general causation opinions”

 about the complications that TVT can cause. Defendants point to a sentence in Dr. Raybon’s

 report that states the following:

        The most common mesh related complications include pelvic pain, scarring in the vagina
        and pelvic floor, pain into the legs and thighs, dyspareunia, dyspareunia for partners,
        sexual impairment, urinary dysfunction, chronic inflammation of tissue, scar bands or
        scar plates in the vagina, vaginal shortening or stenosis, erosion of mesh into tissues or
        organs, and nerve entrapment.


                                                  9
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 10 of 24




 ECF No. 43-2 at 3–4. Defendants also take issue with a paragraph later in Dr. Raybon’s report:

        Mesh use in the vagina can cause chronic inflammation, infection, scarring in the tissue
        which is painful, restricts movement in the vagina pelvis, causes tissue shrinkage due to
        scarification, and can cause persistent delayed healing of the vaginal mucosa with
        subsequent mesh exposure/erosion. The mesh can also deform, contract and cause
        complications/injuries due to the route and method of placement.

 Id. at 7. Defendants argue both statements should be excluded as irrelevant because Ms.

 Heatherman did not suffer any of the complications that Dr. Raybon mentions. ECF No. 41 at 2.

 In addition, they assert that “Plaintiff designated Dr. Raybon to testify about case-specific

 causation only” and that these opinions, by contrast, “are general opinions beyond the scope of

 Plaintiff’s expert designations.” Id. at 10. These arguments effectively challenge the relevance

 of Dr. Raybon’s opinion under Rule 702(a).

        Plaintiff first counters in her response brief that she “never claimed Dr. Raybon’s

 opinions would be limited to case-specific issues” and that the Federal Rules of Civil Procedure

 do not require an expert be classified as general versus case-specific. ECF No. 43 at 7. I find

 this argument somewhat disingenuous. In the Daubert hearing on September 4, 2020, plaintiff’s

 attorney explicitly said that Dr. Raybon was a case-specific expert and that he would not be

 doing the “heavy lifting” as a general expert in this case. ECF No. 105 at 24:18–20. Plaintiff’s

 attorney then clarified that Dr. Raybon’s “general causation” opinions were included partly so

 that he could properly introduce himself and his qualifications, and partly as the foundation for

 his conclusions about Ms. Heatherman’s health problems. Id. at 24:20–25:21.

        With respect to the first statement defendants challenge, I take plaintiff’s attorney at his

 word. I also consider counsel’s statements in the hearing to supersede the arguments in

 plaintiff’s brief to the extent they conflict. I find that the sentence listing twelve mesh-related


                                                   10
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 11 of 24




 complications (starting with “The most common . . .”, ECF No. 43-2 at 2–3) is not necessary for

 the jury to understand Dr. Raybon’s background and qualifications, despite its presence in the

 section titled “Background and Qualifications.” Further, because this sentence is not in the

 report section in which Dr. Raybon assesses Ms. Heatherman’s conditions, it cannot be linked to

 her specific complications. This opinion will not help the jury better understand Dr. Raybon’s

 differential diagnosis of Ms. Heatherman’s injuries as required under Rule 702.

        This specific testimony from Dr. Raybon is thus EXCLUDED. Dr. Raybon may not

 opine on the various complications that mesh implants can cause when he is introducing himself

 to the jury and discussing his academic degrees, former and current jobs, or his experience

 working with mesh and treating patients with mesh implants.

        As for the second set of statements in question (the paragraph at ECF No. 43-2 at 7),

 plaintiff and defendants dispute whether Dr. Raybon ties any of these potential complications to

 those Ms. Heatherman herself faced. Defendants reiterate that Dr. Raybon’s “complete list of

 complications . . . [is] irrelevant because he does not contend that these complications afflict Ms.

 Heatherman.” ECF No. 41 at 12. Plaintiff responds that Dr. Raybon does make this link, and he

 simply uses different wordings for the same complications. For example, Ms. Heatherman’s

 scarring is another way of saying “tissue shrinkage due to scarification,” and her “mesh

 exposure” could be “persistent, delayed healing of the vaginal mucosa.” ECF No. 43 at 10. I do

 see plaintiff’s point, particularly given the vague description of some of her symptoms like

 “vaginal pain” which could seemingly track to listed complications like “inflammation” or

 “infection.” However, I am not in a position to assess whether each of the complications Dr.

 Raybon mentions as part of his differential diagnosis were in fact suffered by Ms. Heatherman,


                                                  11
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 12 of 24




 though described using different terminology. Exercising that level of detailed medical expertise

 is beyond this Court’s gatekeeping function Daubert.

        Plaintiff’s more cogent argument is that Dr. Raybon’s knowledge of mesh complications

 formed a vital basis for his differential diagnosis. I am inclined to agree. Under FED. R. CIV. P.

 26(a)(2)(B) an expert report must include “the basis and reasons” for the expert witness’s

 opinions and “the facts or data considered by the witness” in forming his opinions. Defendants

 claim this paragraph would be “confusing, unfairly prejudicial, and unhelpful to the jury.” ECF

 No. 41 at 12. I find the opposite to be true. I believe the jury will find this opinion both relevant

 and helpful for understanding how Dr. Raybon decided that the TVT mesh caused Ms.

 Heatherman’s injuries. The fact that Dr. Raybon treated other patients for the mesh-related

 complications will assist the jury in assessing Dr. Raybon’s conclusion that Ms. Heatherman’s

 complications resulted from the TVT mesh sling. Defendants are free to cross-examine Dr.

 Raybon and to present their own experts to ensure the jury knows exactly which complications

 Ms. Heatherman did and did not suffer. I therefore DENY defendants’ motion as to the

 paragraph on ECF No. 43-2 at 7. Dr. Raybon is free to testify about his experience with mesh

 complications in patients to the extent that they supported his conclusion about the cause of Ms.

 Heatherman’s injuries in this case.

        In her brief plaintiff also argues that Dr. Raybon’s general complications opinions are

 relevant for her strict liability failure-to-warn claim. Citing Tenth Circuit law, she states that his

 opinions speak to the various dangers the mesh implant product generally presents. ECF No. 43

 at 10; Oja v. Howmedica Inc., 111 F.3d 782 (10th Cir. 1997). This argument is more appropriate




                                                   12
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 13 of 24




 for Section D, under defendants’ challenge to Dr. Raybon’s opinion about the adequacy of the

 TVT implant’s warnings. I therefore do not address it here.

        Defendants’ motion as to the opinions of Dr. Raybon regarding general mesh-related

 complications is therefore GRANTED in part and DENIED in part.

        C. Opinion on alternative non-mesh procedures and products

        Defendants next challenge Dr. Raybon’s opinion that there are safer alternatives to the

 TVT procedure. In relevant part Dr. Raybon’s report states “[t]here were safer alternatives to the

 TVT procedure at the time Mrs. Heatherman had her surgery which would have eliminated or

 greatly reduced the risks and injuries. These include an autologous sling procedure and a Burch

 procedure performed abdominally or laparoscopically.” ECF No. 43-2 at 8. According to

 defendants the Court should exclude this opinion because Dr. Raybon mentions alternative

 procedures as opposed to alternative products, and because he fails to claim that the alternative

 procedures he proposes are equally effective as the TVT. ECF No. 41 at 2, 13. This is a

 challenge to the relevance of Dr. Raybon’s testimony under Rule 702(a).

        Ms. Heatherman brings multiple claims, one of which is defective product. This court

 has previously applied a seven-factor test to determine whether a product is defective. As both

 defendants and Ms. Heatherman point out, the seven factors are:

        (1) The usefulness and desirability of the product—its utility to the user and to the public
        as a whole.
        (2) The safety aspects of the product—the likelihood that it will cause injury and the
        probable seriousness of the injury.
        (3) The availability of the substitute product which would meet the same need and not be
        as unsafe.
        (4) The manufacturer’s ability to eliminate the unsafe character of the product without
        impairing its usefulness or making it too expensive to maintain its utility.
        (5) The user’s ability to avoid danger by the exercise of care in the use of the product.


                                                 13
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 14 of 24




        (6) The user’s anticipated awareness of the dangers inherent in the product and their
        avoidability because of general public knowledge of the obvious condition of the product,
        or of the existence of suitable warnings or instructions.
        (7) The feasibility, on the part of the manufacturer, of spreading the loss by setting the
        price of the product or carrying liability insurance.

 Armentrout v. FMC Corp., 842 P.2d 175, 184 (Colo. 1992) (citing Ortho Pharm. Corp. v. Heath,

 722 P.2d 410, 414 (Colo. 1986), overruled on other grounds); Bartholic v. Scripto-Tokai Corp.,

 140 F. Supp. 2d 1098, 1110–11 (D. Colo. 2000). This list “is not exclusive, but merely

 illustrative of factors which may assist in determining whether a design is unreasonably

 dangerous. Depending on the circumstances of each case, flexibility is necessary to decide

 which factors are to be applied, and the list of factors may be expanded or contracted as needed.”

 Armentrout, 842 P.2d at 184.

        Defendants’ argument rests on the assumption that Dr. Raybon’s testimony is offered to

 speak solely to factor three, i.e. “a substitute product which would meet the same need and not be

 unsafe.” ECF No. 41 at 14 (quoting Camacho, 741 P.2d at 1247). According to defendants, “Dr.

 Raybon’s testimony does not address a then-existing product design alternative for TVT that was

 both reasonably feasible and advisable” because the autologous sling procedure and the Burch

 procedure are not products. Therefore his opinion about them is irrelevant. Id.

        Plaintiff’s counterarguments are somewhat conflicting. During the Daubert hearing

 plaintiff’s counsel implied that Dr. Raybon’s opinion was intended to speak to alternative

 product designs. ECF No. 105 at 27:5–7 (“So those are his opinions regarding a safer alternative

 design . . .”). Plaintiff’s counsel also consistently referred to the autologous sling and Burch

 procedure as “devices.” Id. at 26:16, 21; id. at 27:5. But in her response brief plaintiff argues

 that the availability of alternative methods to treat SUIs is relevant to other factors from the test


                                                   14
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 15 of 24




 articulated in Armentrout. Ms. Heatherman states it is relevant, for example, to whether the TVT

 is unreasonably dangerous (factor four) and to the product’s utility to the user and to the public

 (factor one). ECF No. 43 at 13. Plaintiff also asserts that Dr. Raybon’s testimony is relevant to

 “whether Ethicon was generally negligent in designing the product” and to her completely

 separate negligence claim. Id. Finally, she argues in the alternative that, at a minimum,

 testimony about the autologous sling should be admitted because it actually is a product, even if

 the Burch procedure is not.

        I interpret Ms. Heatherman’s position as seeking to introduce Dr. Raybon’s opinion not

 just as evidence of substitute products but more broadly for her defective product claim and other

 claims. I therefore analyze the relevance of Dr. Raybon’s opinion for each.

                1. Relevance of Dr. Raybon’s opinion to the existence of a substitute product

        The first question is whether Dr. Raybon’s opinion about safer alternatives to TVT—the

 autologous sling procedure and the Burch procedure—are relevant to the existence of substitute

 products under the third factor in Armentrout.

        To my knowledge there is no Tenth Circuit or Colorado law that addresses whether a

 “procedure” can ever be considered a “product” for the purposes of proving the existence of a

 safer alternative product design. However, decisions from other jurisdictions have addressed this

 exact question on mesh implants for SUIs. Judge Goodwin ruled on an almost identical issue in

 a prior order in this multi-district litigation. Judge Goodwin stated “I am convinced that an

 alternative, feasible design must be examined in the context of products—not surgeries or

 procedures.” Mullins v. Johnson & Johnson, 236 F. Supp. 3d 940, 942 (S.D.W. Va. 2017). He




                                                  15
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 16 of 24




 ruled that polypropylene sutures were not an alternative, feasible design for the TVT as a matter

 of law, reasoning that

         Evidence that a surgical procedure should have been used in place of a device is not an
         alternative, feasible design in relation to the TVT. Whether an alternative procedure
         could have been performed without the use of the TVT does nothing to inform the jury on
         the issue of an alternative, feasible design for the TVT. Instead, alternative surgeries or
         procedures raise issues wholly within the context of what a treating physician has
         recommended for patients based on the individual needs and risk factors associated with
         individual patients. In other words, alternative surgeries or procedures concern the
         medical judgment of the doctors who use TVT devices to treat stress urinary incontinence
         (“SUI”); other surgeries or procedures do not inform the jury on how the TVT’s design
         could have feasibly been made safer to eliminate the risks that caused the plaintiffs’
         injuries.

 Id. at 943.

         Other courts have followed Judge Goodwin’s reasoning in Mullins. See e.g. In re

 Ethicon, Inc. Pelvic Repair Sys. Prod. Liab. Litig., No. MDL 2327, 2017 WL 1264620, at *3

 (S.D.W. Va. Mar. 29, 2017) (“I agree with Ethicon that alternative procedures/surgeries do not

 inform the issue of whether an alternative design for a product exists.”); Willet v. Johnson &

 Johnson, No. 112CV00034JAJRAW, 2020 WL 2988299, at *8–9 (S.D. Iowa June 3, 2020)

 (excluding expert opinion on “native tissue repair and surgical procedures using human and

 animal donor tissue” because neither is classified as a medical device and thus the opinion was

 not relevant to the existence of an alternative pelvic mesh medical device); Moultrie v. Coloplast

 Corp., No. CV 18-231, 2020 WL 1249354, at *11 n. 20 (W.D. Pa. Mar. 16, 2020) (noting that

 the autologous fascia sling and the Burch colposuspension “appear to be medical procedures

 rather than medical devices” and that the expert “did not address the issue of how [defendant]

 could have ‘modified’ its Aris device by abandoning it altogether in favor of a surgical

 procedure”); Salinero v. Johnson & Johnson, No. 1:18-CV-23643-UU, 2019 WL 7753453, at


                                                 16
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 17 of 24




 *17 (S.D. Fla. Sept. 5, 2019), reh’g denied, No. 1:18-CV-23643-UU, 2019 WL 7753439 (S.D.

 Fla. Oct. 25, 2019) (agreeing with Judge Goodwin that surgical procedures such as biological

 grafts are not alternative designs to synthetic pelvic mesh products, and thus excluding testimony

 that autologous fascia lata and allografts are “safer alternative designs”). See also Talley v.

 Danek Med., Inc., 179 F.3d 154, 162 (4th Cir. 1999) (expert testimony about the relative success

 of procedures that did versus did not use spinal fixation devices failed to indicate a design flaw

 in defendant’s device but instead “questioned the medical judgment of doctors who use spinal

 fixation devices in surgery.”).

        I agree with Judge Goodwin’s analysis. The existence of alternative procedures to the

 one Ms. Heatherman underwent goes to medical malpractice, not to any defect in Ethicon’s TVT

 product. Whether Dr. Raybon’s opinion is relevant to factor three, the availability of a substitute

 product, thus turns on whether the autologous sling and Burch procedure can be considered

 “products.” Linguistically speaking, procedure and product obviously describe different things.

 But medically the two are often intertwined. In Ms. Heatherman’s case her physician implanted

 a product—defendants’ TVT sling—but the process of surgical implantation was itself a

 procedure. I thus find it helpful to begin with a brief description of the Burch procedure and

 autologous sling.

        In their motion defendants write “[i]n autologous sling procedures, surgeons harvest

 tissue from the patient and use the native tissue as a sling to suspend the neck of the bladder.”

 ECF No. 41 at 13 n. 3. They define a Burch procedure as “a surgical procedure in which the

 neck of the bladder is suspended from nearby ligaments with sutures.” Id. at 13 n. 4. Plaintiff

 does not contest these definitions. I thus adopt them for purposes of my analysis.


                                                  17
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 18 of 24




        Ms. Heatherman never argues that the Burch procedure is anything other than a

 procedure. ECF No. 43 at 11–16. In the Daubert hearing plaintiff’s counsel mentioned sutures

 as part of the Burch procedure, ECF No. 105 at 27:3–5, but from the procedure’s description it

 seems clear that the sutures themselves could not stand in for the TVT as an alternative device.

 Thus, like Judge Goodwin’s ruling on the polypropylene sutures, I conclude as a matter of law

 that the Burch procedure cannot be an alternative product to the TVT. Defendants’ motion to

 exclude Dr. Raybon’s opinion about the Burch procedure as a “safer alternative” to the TVT is

 GRANTED to the extent that plaintiff would offer it as evidence of the “availability of [a]

 substitute product which would meet the same need and not be as unsafe.”

        The relevance of Dr. Raybon’s opinion on the autologous sling is more complex. Some

 decisions from other courts have ruled that allografts—another word plaintiff uses for autologous

 slings—are not products. See e.g. Moultrie, 2020 WL 1249354, at *11 n. 20; Salinero, 2019 WL

 7753453, at *17. But those decisions do not directly address the fact that, unlike the Burch

 procedure, an autologous sling is a tangible thing and not just a process. In her brief Ms.

 Heatherman argues that “[a]utologous slings are alternative products to treat stress urinary

 incontinence, using natural material instead of synthetic polypropylene.” ECF No. 43 at 15.

 Plaintiff persuasively points out that companies producing these slings refer to them as

 “products.” Id. The description defendants provide in their motion makes clear that the sling is

 a physical thing, i.e. native tissue formed into a sling. The only difference apparent to the Court

 between an autologous sling and a TVT sling is the substance from which the slings are made—

 native tissue versus synthetic material. Based on the information provided by the parties I

 believe an autologous sling could be properly considered a “substitute product” for the TVT.


                                                 18
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 19 of 24




        While I believe this could be a proper conclusion, it is not for me to decide as a matter of

 law. Instead, this is a close factual issue that should go to the jury. Indeed, both plaintiff and

 defendants cite cases that suggest a jury should decide questions of this type. See Hines v.

 Wyeth, No. CIV.A. 2:04-0690, 2011 WL 1990496, at *8 (S.D.W. Va. May 23, 2011) (citing

 Torkie-Tork v. Wyeth, 739 F. Supp. 2d 895, 900 (E.D. Va. 2010) (“[A]n alternative design is not

 reasonable if it alters a fundamental and necessary characteristic of the product. This is, of

 course, typically a question of fact, not law.”)); Keffer v. Wyeth, 791 F. Supp. 2d 539, 548–50

 (S.D.W. Va. 2011). I agree. Though the issue of what constitutes a product is normally a

 question of law, Sanders v. Acclaim Entm’t, Inc., 188 F. Supp. 2d 1264, 1277 (D. Colo. 2002),

 “[t]he question of whether a product is defective and unreasonably dangerous is generally an

 issue for the jury.” Bartholic, 140 F. Supp. 2d at 1107 (citations omitted); see also McHargue v.

 Stokes Div. of Pennwalt, 686 F. Supp. 1428, 1434 (D. Colo. 1988). That includes the

 “availability of [a] substitute product which would meet the same need and not be as unsafe.

 Armentrout, 842 P.2d at 184.

        The narrow question of whether an autologous sling is a “product” for purposes of

 alternative design under factor three depends heavily on medical information. It requires a fact-

 intensive determination and not merely an interpretation of Colorado products liability statute

 like in Sanders. A jury is best suited to answer this question. I therefore DENY defendants’

 motion to exclude Dr. Raybon’s opinion on the autologous sling as a “safer alternative” to the

 extent that plaintiff would offer it as evidence of the existence of a substitute product under

 Armentrout factor three.




                                                  19
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 20 of 24




        I last note that defendants also challenge Dr. Raybon’s opinion because he fails to claim

 that the safer alternatives he proposes are equally effective as the TVT. ECF No. 41 at 13. This

 argument hast no merit. Under Armentrout’s factor three a jury may consider whether there exist

 substitute products that “meet the same need and not be as unsafe” as defendants’ product.

 Defendants’ correctly assert Ms. Heatherman must produce some evidence that alternatives are

 as effective as the TVT. But there is no requirement that evidence come from Dr. Raybon. This

 is therefore not a valid basis for excluding his opinion.

                2. Relevance of Dr. Raybon’s opinion to plaintiff’s general defective product

                design claim or other claims

        Next, I must consider whether Dr. Raybon’s opinion about safer alternatives to the TVT

 is relevant to other factors for determining product defects, or for other claims that plaintiff

 brings. As mentioned above, Ms. Heatherman points out that defendants narrowly focus on the

 opinion’s irrelevance to substitute products under factor three without considering its relevance

 to anything else. Nowhere do defendants dispute that Dr. Raybon’s opinion is relevant to the

 other factors used to determine product design defects, or to Ms. Heatherman’s other claims such

 as negligence. See generally ECF No. 41 at 13–16; ECF. No. 105.

        The bar for relevance in the Daubert context is whether the “knowledge will assist the

 trier of fact to understand evidence or determine a fact in issue.” FED. R. EVID. 702(a). Plaintiff

 persuasively contends that the existence of these safer alternatives could help the jury determine

 the following: whether the TVT is unreasonably dangerous, useful to the user or to the public;

 whether Ethicon brought its product into a market with existing SUI treatment options; whether

 Ethicon was negligent in its product design; and whether the TVT is truly the “gold standard” for


                                                   20
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 21 of 24




 SUI treatment as defendants have claimed. ECF No. 43 at 13–14. I agree with plaintiff that this

 opinion of Dr. Raybon’s could assist the jury.

        Other courts have addressed this question in the context of mesh slings and have

 permitted similar testimony. An Arizona Judge stated that “Plaintiffs have also asserted strict

 liability claims (Doc. 11-1 at 3), and it is possible that alternative procedures may be admitted to

 show that a product is unreasonably dangerous.” Triant v. Am. Med. Sys. Inc., No. CV-12-

 00450-PHX-DGC, 2020 WL 4333645, at *3 (D. Ariz. July 28, 2020). In a different case in this

 multi-district litigation, Judge Goodwin himself refused to exclude testimony on alternative

 procedures when plaintiff argued it related to other claims. Sutphin v. Ethicon, Inc., No. 2:14-

 CV-01379, 2020 WL 5079170, at *10 (S.D.W. Va. Aug. 27, 2020), reconsideration denied, No.

 2:14-CV-01379, 2020 WL 5269409 (S.D.W. Va. Sept. 3, 2020).

        At this stage I see no reason to exclude Dr. Raybon’s opinion as it bears on these

 additional issues. Defendants are free to object at trial on relevance or other grounds as Dr.

 Raybon’s testimony unfolds. Defendants are of course also free to cross-examine Dr. Raybon

 and to rebut his opinions with their own experts and contrary evidence, as they undoubtedly plan

 to do. Defendants’ motion to exclude Dr. Raybon’s opinion about the autologous sling and

 Burch procedure is therefore DENIED to the extent that plaintiff would offer it as evidence of

 other factors for determining product design defect or of plaintiff’s other claims.

        D. Opinion on Instructions for Use (“IFU”)

        Finally, defendants seek to exclude Dr. Raybon’s opinion on the inadequacy of warnings

 on the mesh implant’s Instructions for Use (“IFU”). Dr. Raybon’s report reads “I reviewed the

 IFUs for the Gynecare TVT procedure. The IFUs fail to disclose the possibility of chronic


                                                  21
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 22 of 24




 vaginal pain, dyspareunia, and the inability to remove the entire mesh. Without such disclosures,

 true informed consent of a patient receiving these implants is impossible.” ECF No. 43-2 at 8.

        Defendants argue this opinion should be excluded because the implanting physician Dr.

 Peck testified that she knew all relevant risks regarding the mesh implant. ECF No. 41 at 2, 16–

 17. Defendants assert that the evidence shows Ms. Heatherman discussed these potential

 complications with Dr. Peck. Id. at 17. Therefore Dr. Raybon, according to defendants, both

 ignored Dr. Peck’s testimony when coming to his conclusion and impermissibly speculated

 about Dr. Peck’s state of mind. Id. Defendants also contend that, to the extent Dr. Raybon plans

 to testify about what information should or should not be included in the IFU, his testimony

 should be barred because he is not qualified to render it. Id. at 18. These arguments challenge

 the relevance of Dr. Raybon’s opinion under Rule 702(c–d) and his qualifications to give the

 testimony under Rule 702 generally.

        Plaintiff’s response brief states that “Dr. Raybon should be allowed to offer his opinion

 on the inadequacy of Defendants’ warnings.” ECF No. 43 at 16. Plaintiff argues that defendants

 should have raised their relevance argument at the summary judgment stage; that the lack of

 effective warnings is a factor to be considered for determining if a product design is defective;

 and that the District Court for the Southern District of Western Virginia ruled in a prior case that

 Dr. Raybon could opine on the adequacy of product warnings. Id. at 16–17. However during the

 Daubert hearing on September 4, plaintiff’s attorney articulated the issue before the Court quite

 differently. Counsel stated that he did not intend to have Dr. Raybon testify as to the adequacy

 or inadequacy of the mesh product’s warning labels, but only to the risks associated with the




                                                  22
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 23 of 24




 product and whether the IFU did or did not warn against each of those risks. ECF No. 105 at

 28:23–29:3.

        As above, I take plaintiff’s counsel at his word. I also note that Judge Goodwin—prior to

 this case being transferred—ruled on whether Dr. Raybon could opine on the adequacy of label

 warnings. Judge Goodwin’s order stated “Dr. Raybon is not an expert in the development of

 warning labels . . . [he] does not possess the additional expertise to offer expert testimony about

 what an IFU should or should not include. Accordingly, Dr. Raybon’s expert testimony about

 these matters is EXCLUDED.” ECF No. 81-7 at 7 (emphasis in original); see also In re:

 Ethicon, 2016 WL 4536876, at *4. Thus, the narrowed issue is if Dr. Raybon may testify on

 whether the TVT warning labels included the risks he knows to be associated with mesh.

        As I stated in the hearing, there is a very fine line between Dr. Raybon opining on what

 the IFU does or does not say versus what it should or should not say. I trust that counsel for both

 parties can guide their experts to walk this line properly. I have also already agreed to permit

 defendants’ expert, Dr. Kammerer-Doak, to opine on this exact issue on their behalf. See ECF

 No. 104; ECF No. 105 at 3:22–5:16. Therefore, to the extent defendants seek to exclude Dr.

 Raybon’s opinion on the risks associated with mesh and whether they were listed in the TVT

 implant IFU, their motion is DENIED. Any other opinion of Dr. Raybon’s on the IFU warning

 label is waived per plaintiff’s statements in the hearing and is therefore MOOT.

                                              ORDER

        Defendants’ motion to exclude certain opinions of Robert Brian Raybon, M.D. [ECF No.

 40] is GRANTED in part and DENIED in part.




                                                  23
Case 1:20-cv-01932-RBJ Document 108 Filed 09/29/20 USDC Colorado Page 24 of 24




       DATED this 29th day of September, 2020.

                                                 BY THE COURT:




                                                 ___________________________________
                                                 R. Brooke Jackson
                                                 United States District Judge




                                           24
